DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on March 6, 2008, to consider Plaintiffs' appeal. On January 25, 2008, notice of the case management conference was sent to Plaintiffs. On March 6, 2008, while on his way to the airport, Plaintiff Christopher D. Murray (Murray) contacted the court and requested that the case management conference be cancelled. In that telephone call, he indicated that he would be filing an amended tax return. Court staff provided Murray with the telephone number of Defendant's representative.
On March 19, 2008, the court sent Plaintiffs a letter at 2521 Itani Drive, Moscow ID 83843, the address Plaintiffs had provided to the court. That letter was not returned as undeliverable. The letter advised that if Plaintiffs did not request a reset of the case management conference or withdraw their appeal by April 2, 2008, the appeal would be dismissed for lack of *Page 2 
prosecution. As of this date, Plaintiffs have not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of April 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on April 7,2008. The Court filed and entered this document on April 7, 2008. *Page 1